FILED
                           NOT FOR PUBLICATION
                                                                            JAN 08 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JORGE H. ALVAREZ,                                No. 14-55957

              Petitioner - Appellant,            D.C. No. 5:11-cv-01587-VBF-
                                                 DTB
 v.

RON RACKLEY, Warden,                             MEMORANDUM*

              Respondent - Appellee.


                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 6, 2016**
                               Pasadena, California

Before: M. SMITH, WATFORD, and FRIEDLAND, Circuit Judges.

      Jorge Alvarez appeals from the district court’s judgment denying his petition

for a writ of habeas corpus. Reviewing the district court’s decision de novo,

Clabourne v. Ryan, 745 F.3d 362, 370 (9th Cir. 2014), we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3
      Alvarez contends that the evidence at trial was insufficient to support his

conviction for attempted premeditated murder. See Cal. Penal Code §§ 187(a),

664, & 12022.53(d). Under Jackson v. Virginia, 443 U.S. 307 (1979), we are

bound to reject challenges to the sufficiency of the evidence supporting a

conviction unless, viewing the evidence in the light most favorable to the

prosecution, we are convinced that no rational jury could have found the essential

elements of the crime beyond a reasonable doubt. Id. at 319. And under the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), we may grant

federal habeas relief based on the unreasonable application of clearly established

Federal law only if the state court decision rejecting a petitioner’s claim on the

merits is objectively unreasonable. Lockyer v. Andrade, 538 U.S. 63, 75–76

(2003); see 28 U.S.C. § 2254(d)(1).

      The California Court of Appeal’s conclusion that sufficient evidence

supported Alvarez’s conviction is not objectively unreasonable. Alvarez initially

shot his victim multiple times from a distance of no more than a few car lengths.

He then pulled his truck next to his victim’s vehicle (which by then had crashed

and was immobilized) and fired at least three more times. One of the bullets struck

the victim in the leg. The shooting caused severe injuries from which the victim

has not fully recovered. That course of conduct is consistent with attempted
                                                                          Page 3 of 3
murder. See People v. Perez, 234 P.3d 557, 562–63 (Cal. 2010). Alvarez also had

the gun readily available when he came upon his victim and admitted putting the

gun in his truck the morning of the shooting, evidence from which a reasonable

jury could infer that he reflected on the consequences of his actions before taking

them. See People v. Solomon, 234 P.3d 501, 517–18 (Cal. 2010). Alvarez objects

that there was no evidence linking him to his victim. But evidence of such a

connection is not required to sustain an attempted premeditated murder conviction,

see Perez, 234 P.3d at 563, and the evidence the jury did receive more than

sufficed to support his conviction under the deferential standard that Jackson and

AEDPA impose.

      AFFIRMED.